Title: To Thomas Jefferson from William Brent, 11 March 1801
From: Brent, William
To: Jefferson, Thomas



Sir
Commissioners Office, Washington11th March 1801.

My friend and Relation, Mr. Richard Brent informed me some time ago, that he had signified my wish to you of becoming your private Secretary; and I make no doubt that his partiality for me induced him to give the highest colouring to my Pretensions to that  Office.My Object in troubling you now, is respectfully to renew this Subject, though I do it with the utmost diffidence, and under the fear that I perhaps unnecessarily trespass upon your Time, in the liberty I take: But not having understood that any person was Yet appointed by you to the Office in question, and as I have very much at heart the success of this application in my behalf, I cannot but hope for your Indulgence, while I presume thus di[rec]tly to bring myself again under your notice, to solicit myself, an honor at your hands, which the friendship of another has been already exerted to procure for me. With sentiments of profound respect
I am, Sir, yr. very Obt Servt

Wm Brent

